MARY'S OPINION HEADING                                           




NO. 12-03-00442-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



HERBERT FEIST,§
	APPEAL FROM THE 87TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

GLENNA HUBERT, ET AL.,
APPELLEES§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This pro se appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on December 8,
2003.  Thereafter, on December 22, 2003, Appellant filed a notice of appeal which failed to contain
the information required by Rule 25.1 (e), i.e., a certificate of service showing service on all parties
to the trial court's judgment.  
	On January 6, 2004, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed a corrected notice of appeal on or before February 4, 2004, the appeal would be referred to
the court for dismissal.  Tex. R. App. P. 42.3.   
	On January 20, 2004, Appellant failed an amended notice of appeal, but failed to correct the
defect.  Therefore, this appeal is dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered February 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

 
(PUBLISH)